[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                No. 10-15812                SEPTEMBER 1, 2011
                            Non-Argument Calendar               JOHN LEY
                                                                 CLERK
                          ________________________

                  D.C. Docket No. 3:09-cr-00301-TJC-TEM-2

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                      versus

CHRISTOPHER CROW,
a.k.a. “Crow”,
a.k.a. Darrell Jackson,

                                                             Defendant-Appellant.

                        __________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (September 1, 2011)

Before HULL, PRYOR and ANDERSON, Circuit Judges

PER CURIAM:

      Sylvia A. Irvin, appointed counsel for Christopher Crow in this direct

criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Crow’s convictions and

sentences are AFFIRMED.




                                         2